           Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT




ISIS JOHNSON,

                Plaintiff,                                         Case No. 3:20-cv-637 (CSH)
    v.
CORRECTION OFFICER PADIN,
                                                                          AUGUST 16, 2020
CORRECTION OFFICER JOHN DOE 1,
CAPTAIN JOHN DOE 2,

                Defendants.




                                     INITIAL REVIEW ORDER

HAIGHT, Senior District Judge

         Plaintiff Isis Johnson,1 who is currently incarcerated at the Garner Correctional

Institution, filed a complaint pro se pursuant to 42 U.S.C. § 1983 (“Section 1983”), alleging that

Defendants Correction Officers Padin and John Doe 1, and Defendant Captain John Doe 2

discriminated against Plaintiff on the basis of her transgender identity and prevented Plaintiff

from practicing her religious beliefs. Pursuant to 28 U.S.C. § 1915A, the Court now determines

whether Plaintiff’s Section 1983 claims may proceed.

                                    . STANDARD OF REVIEW

         A district court must review a prisoner civil complaint against governmental actors and

dismiss any portion that “(1) is frivolous, malicious, or fails to state a claim upon which relief


1
 According to the Connecticut DOC website, on November 26, 2018, Johnson received a forty-two month
sentence. See Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012) (the Court may “take judicial notice
of relevant matters of public record.”),
http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=381064.

                                                     1
             Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 2 of 14



may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief.”

See 28 U.S.C. § 1915A(b)(1), (2).

           A complaint is adequately pled if its allegations, accepted as true and liberally construed,

could “conceivably give rise to a viable claim.” See Green v. Martin, 224 F. Supp. 3d 154, 160

(D. Conn. 2016) (citing Phillips v. Girdich, 408 F.3d 124, 130 (2d Cir. 2005)). Although highly

detailed allegations are not required, the complaint must state a claim that is “plausible on its

face.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S 544, 570 (2007)); Allco Fin. Ltd. v. Klee, 861 F.3d 82, 94 (2d Cir. 2017). A complaint

states a claim that is plausible on its face “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678.

           If a plaintiff is proceeding pro se, her complaint “must be construed liberally and

interpreted to raise the strongest arguments that [it] suggest[s].” Matheson v. Deutsche Bank

Nat'l Tr. Co., 706 Fed. Appx. 24, 26 (2d Cir. 2017) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam)); see also Boykin v. KeyCorp., 521 F.3d

202, 214 (2d Cir. 2008) (“a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers”).

           Despite being subject to liberal interpretation, a pro se complaint must still “state a claim

to relief that is plausible on its face,”2 and the court may not “invent factual allegations” that the

plaintiff has not pleaded. See Chavis v. Chappius, 618 F.3d 162, 170 (2d 2010).                  A pro

se complaint that contains “threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements,” is not sufficient to state a viable claim. See id.



2
    See Mancuso v. Hynes, 379 F. App’x 60, 61 (2d Cir. 2010) (quoting Iqbal, 556 U.S. at 678).

                                                          2
             Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 3 of 14



                     FACTUAL ALLEGATIONS OF THE COMPLAINT

         The allegations of the complaint are recounted below in the light most favorable to

Plaintiff.

         Plaintiff Isis Johnson is currently incarcerated at the Garner Correctional Institution

(“Garner”) in Newtown, Connecticut. Johnson identifies as transgender. Doc. 1 at ¶ 1. Johnson

is also a Protestant, and has previously filed a request with Connecticut Department of

Correction to participate in all Protestant English services.     See id. at 20 (“Request for

Designation of Religion” Form).

         On January 18, 2020, Johnson was afforded an opportunity to attend her brother’s

funeral. Doc. 1 at ¶ 1. Before her departure from the Garner facility, Correction Officers Padin

and John Doe 1 conducted a strip search of Johnson. Id. at ¶ 2. During the strip search,

Defendants confiscated Johnson’s religious cross that she had purchased from the commissary.

Id. at ¶3. Johnson questioned Defendants’ actions and asked to see their supervisor, Defendant

Captain John Doe 2. Id. at ¶ 4. Captain John Doe 2 informed Johnson that he approved of the

officers’ conduct. Id. at ¶ 5.

         Defendants’ conduct—confiscating Johnson’s cross—caused Johnson to suffer mentally

and emotionally because she could no longer express and practice her religious beliefs at her

brother’s funeral. Id. at ¶¶ 7–9. Johnson believes that, by conducting the strip search and

confiscating her cross, Defendants discriminated against Johnson on the basis of her transgender

identity because other inmates who did not identify as transgender were permitted to wear

Christian pendant crosses to their loved ones’ funerals. Id. ¶10. In support of this contention,

Johnson has attached affidavits from two other inmates, Eddie Nelson Cruz and Christian Torres,

who were permitted to wear pendant crosses to their family members’ funerals. Id. Because



                                                3
          Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 4 of 14



neither Cruz nor Torres identify as transgender, Johnson believes that Defendants discriminated

against her on the basis of her transgender identity. Id. at ¶ 6.

        Johnson is seeking both monetary and injunctive relief to remedy Defendants’ alleged

violations. Id. at ¶¶ 11–14.

                                                DISCUSSION

        Section 1983 creates a cause of action against any person who, acting under color of state

law, abridges “rights, privileges, or immunities secured by the Constitution and laws” of the

United States. See 42 U.S.C. § 1983; Shakhnes v. Berlin, 689 F.3d 244, 250 (2d Cir. 2012).

“Section 1983 does not create substantive rights”—rather, it “provides a means to redress the

deprivation of a federal right guaranteed elsewhere.” Diggs v. Town of Manchester, 303 F.

Supp. 2d 163, 182 (D. Conn. 2004). Accordingly, Johnson’s allegations must be sufficient to

state a claim for a constitutional violation.

         To the extent Johnson seeks monetary damages against Defendants in their official

capacities, her claims are barred by the Eleventh Amendment and will be dismissed. See, e.g .,

Will v. Michigan Dep’t of State Pol., 491 U.S. 58, 71 (1989) (holding that “neither a State nor its

officials acting in their official capacities are ‘persons’ under § 1983”); Minotti v. Lensink, 798

F.2d 607, 609 (2d Cir. 1986) (“the eleventh amendment immunity protects state officials sued

for damages in their official capacity”).

        However, Johnson may seek to recover monetary damages against Defendants in their

individual capacities. See Hafer v. Melo, 502 U.S. 21, 31 (1991). “[S]tate officials, sued in their

individual capacities, are ‘persons’ within the meaning of section 1983.            The Eleventh

Amendment does not bar such suits, nor are state officers absolutely immune from personal

liability under section 1983 solely by the ‘official’ nature of their acts.” Id.



                                                     4
             Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 5 of 14



           Furthermore, Johnson’s claims for injunctive relief against Defendants in their official

capacities may proceed, provided such claims are adequately pled. See Will v. Michigan Dep’t

of State Pol., 491 U.S. 58, 71 (1989) (stating that “a state official in his or her official capacity,

when sued for injunctive relief, would be a person under § 1983 because official-capacity actions

for prospective relief are not treated as actions against the State.”) (internal citations and

quotation marks omitted); see also Feng Li v. Rabner, 643 F. App’x 57, 57-59 (2d Cir. 2016)

(“As to the individual defendants, generally, state officials are not immune under the Eleventh

Amendment if the complaint alleges an ongoing violation of federal law and seeks relief

properly characterized as prospective.”) (internal quotation marks omitted).

           A.       Fourteenth Amendment Equal Protection Claim

           Johnson alleges that, by confiscating her cross, Defendants discriminated against Johnson

on the basis of her transgender identity.

           The Fourteenth Amendment provides that “[n]o state shall . . . deny to any person within

its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. The Equal

Protection Clause requires that the government treat similarly situated people in a similar

manner. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

           To state a violation of the Equal Protection Clause, “a plaintiff must demonstrate that

[s]he was treated differently than others similarly situated as a result of intentional or purposeful

discrimination,” and show that “the disparity in treatment cannot survive the appropriate level of

scrutiny.” See Phillips v. Girdich, 408 F.3d 124, 129 (2d Cir. 2005); Lopez v. Cipolini, 136 F.

Supp. 3d 570, 590–91 (S.D.N.Y. 2015).           The Court must determine what level of scrutiny

applies.        Because transgender people “are a quasi-suspect class,” the Court “must apply

intermediate scrutiny to defendants’ treatment of plaintiff.” Adkins v. City of New York, 143 F.



                                                   5
          Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 6 of 14



Supp. 3d 134, 140 (S.D.N.Y. 2015) (citing Windsor v. United States, 699 F.3d 169, 181–85 (2d

Cir. 2012)). To state a constitutional claim on that basis, plaintiff must adequately allege that the

discriminatory treatment complained of was “not substantially related to an important

government interest.” Id.

        When construed liberally, Johnson’s complaint sufficiently alleges that Johnson was

treated differently than other similarly situated inmates as a result of Defendants’ intentional or

purposeful discrimination.    Johnson alleges that Defendants discriminated against her on the

basis of her transgender identity because, while other inmates who did not identify as

transgender were permitted to wear pendant crosses to their family members’ funerals, Johnson

was subjected to a strip search and asked to surrender her cross. Confronted by Johnson’s

questioning of their actions, Defendants failed to provide a legitimate security reason for

confiscating Johnson’s cross prior to her brother’s funeral.         Accordingly, Plaintiff’s Equal

Protection claim may proceed against all Defendants in their individual capacities.

        B.      First Amendment Free Exercise Claim

        Johnson alleges that, by confiscating her cross, Defendants prevented her from freely

expressing and practicing her religious beliefs.

        “Inmates clearly retain protections afforded by the First Amendment, including its

directive that no law shall prohibit the free exercise of religion.” O’Lone v. Estate of Shabazz,

283 U.S. 342, 348 (1987); see also Ford v. McGinnis, 352 F.3d 582, 588 (2d Cir. 2003)

(“Prisoners have long been understood to retain some measure of the constitutional protection

afforded by the First Amendment’s Free Exercise Clause.”). However, a prisoner’s right to

exercise her religion is not absolute and must be balanced against “the interests of prison




                                                   6
         Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 7 of 14



officials charged with complex duties arising from administration of the penal system.” See

Ford, 352 F.3d at 588 (quoting Benjamin v. Coughlin, 905 F.2d 571, 574 (2d Cir. 1990)).

       To state a First Amendment free exercise claim, a plaintiff must allege facts showing

that the defendants’ conduct substantially burdened her sincerely held religious beliefs. See

Washington v. Gonyea, 538 F. App’x 23, 26 (2d Cir. 2013) (quoting Salahuddin, 467 F.3d at

274-75); Ford, 352 F.3d at 588–91. A belief is substantially burdened where the defendants

have put “substantial pressure” on the plaintiff to modify her behavior and to violate her beliefs.

See Forde v. Zickefoose, 612 F. Supp. 2d 171, 177 (D. Conn. 2009) (citing Jolly v. Coughlin, 76

F.3d 468, 477 (2d Cir. 1996)).       In considering whether a plaintiff has made the required

showing, the court does not evaluate the objective reasonableness of her belief but considers

only whether the plaintiff “sincerely holds a particular belief and whether the belief is religious

in nature.” Ford, 352 F.3d at 590.

       Courts have recognized that inmates may use religious objects in order to practice or

express their religious beliefs. See, e.g., Goode v. Bruno, No. 3:10-cv-1734 (SRU), 2013 WL

5448442, at *3, *6 (D. Conn. Sept. 30, 2013) (acknowledging that the plaintiff exercised and

expressed his Wiccan beliefs by possessing certain objects and using them in sacred

ceremonies).

       Johnson’s complaint, when liberally construed, sufficiently states a free exercise claim

under the First Amendment.        Johnson alleges that she is a devote Protestant who regularly

attends religious services. Johnson also alleges that she intended to wear her pendant cross—a

religious artifact and a symbol of her faith—to her brother’s funeral in order to express and

practice her religious beliefs.   By confiscating the cross, Defendants substantially burdened

Johnson’s ability to practice her sincerely held religious beliefs at her brother’s funeral.



                                                 7
          Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 8 of 14



Therefore, Johnson’s First Amendment claim may proceed against all Defendants in their

individual capacities.

       C.       Fourth Amendment Claim

       The Court also considers whether Johnson’s allegations regarding the strip search, to

which she was subjected prior to attending her brother’s funeral, raise a claim under the Fourth

Amendment.      The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const.

amend. IV.

        Inmates “retain a limited right of bodily privacy under the Fourth Amendment.” Harris

v. Miller, 818 F.3d 49, 57 (2d Cir. 2016). When evaluating a claim that an isolated search

infringed on an inmate’s right of bodily privacy, a court must consider four factors in

determining whether the search was reasonable: “(1) the scope of the intrusion; (2) the manner

in which it was conducted; (3) the justification for initiating it; and (4) the place in which it was

conducted.” Id. at 58 (citing Bell v. Wolfish, 441 U.S. 520, 559 (1979)).

        Strip searches of inmates are lawful where they are “reasonably related to legitimate

security interests,” a determination that is generally within “the province and professional

expertise of corrections officials.”   Florence v. Bd. of Chosen Freeholders of Cnty. of

Burlington, 566 U.S. 318, 328 (2012) (citations omitted).                Generally, strip searches

conducted prior to and after a transport may be justified in the search for contraband. See Smith

v. City of New York, No. 14 CIV. 5934 JCF, 2015 WL 3929621, at *3 (S.D.N.Y. June 17, 2015)

(recognizing that searches conducted prior to transport away from the facility are “situations

where the legitimate purpose of preventing the import or export of contraband is clear”); see

also Thompson v. City of New York, No. 16 Civ. 824 (PKC), 2017 WL 1929552, at *2 (S.D.N.Y.



                                                  8
          Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 9 of 14



May 9, 2017) (detainee strip searches on the way to and from court appearances are not

generally unconstitutional, because such searches are justified by preventing contraband from

coming into and out of jails).

        Although Johnson’s allegations may imply that Defendants conducted a strip search in

order to harass her as a transgender person, Johnson has failed to plead any facts showing that

the strip search was intrusive, conducted in an unreasonable manner, or unwarranted under the

circumstances.     Because Johnson alleges that the strip search was conducted prior to her

transport from the Garner facility to her brother’s funeral, it appears that the search was

reasonably related to a legitimate security interest. See Florence, 566 U.S. at 328; Green, 224 F.

Supp. 3d at 166; Smith, 2015 WL 3929621, at *3. Nor does Johnson allege that the search was

arbitrary because no other inmate had been subject to a strip search under similar circumstances.

        Because Johnson has not alleged any facts suggesting that Defendants initiated the strip

search solely to harass Johnson as a transgender person, or that the strip search was

impermissibly intrusive or unrelated to a legitimate security interest, Johnson has failed to state

a claim under the Fourth Amendment.

        D.       Claims for Injunctive and Declaratory Relief

        Johnson also asserts claims for declaratory and injunctive relief against all Defendants in

their official capacities. Johnson requests a declaration that Defendants’ conduct violated her

constitutional rights and seeks preliminary and permanent injunctions enjoining Defendants

from confiscating her cross, harassing her as a transgender person, and preventing Johnson from

practicing her religious beliefs. See Doc. 1, at ¶¶ 11–12.

        “[A] plaintiff may sue a state official acting in his official capacity—notwithstanding the

Eleventh Amendment—for prospective injunctive relief from violations of federal law.” In re



                                                  9
         Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 10 of 14



Deposit Ins. Agency, 482 F.3d 612, 617 (2d Cir. 2007) (internal citations and quotation marks

omitted).

       To obtain preliminary injunctive relief, a plaintiff must show “(a) irreparable harm and

(b) either (1) likelihood of success on the merits or (2) sufficiently serious questions going to the

merits to make them a fair ground for litigation and a balance of hardships tipping decidedly

toward the party requesting the preliminary relief.” See Cacchillo v. Insmed, Inc., 638 F.3d 401,

405–06 (2d Cir. 2011) (internal quotation marks omitted); Citigroup Global Mkts., Inc. v. VCG

Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010).

       To state a claim for permanent injunctive relief, a plaintiff must plausibly allege that she

will suffer irreparable harm should the injunction be denied and demonstrate actual success on

the merits of her claim. See Oginbene v. Parkes, 671 F.3d 174, 182 (2d Cir. 2012). Irreparable

harm requires an “injury that is neither remote nor speculative, but actual and imminent and that

cannot be remedied by an award of monetary damages.” Daniels v. Murphy, No. 3:11CV286

(SRU), 2013 WL 587005, at *3 (D. Conn. Feb. 12, 2012) (quoting Forrest City Daly Housing,

Inc. v. Town of North Hempstead, 175 F.3d 144, 153 (2d Cir. 1999) (internal quotation marks

omitted)).

       To obtain prospective injunctive relief, whether preliminary or permanent, a plaintiff

“cannot rely on past injury . . . but must show a likelihood that . . . she will be injured in the

future.” Deshawn E. by Charlotte E. v. Safir, 156 F.3d 340, 344 (2d Cir. 1998); see also

Marcavage v. City of N.Y., 689 F.3d 98, 103 (2d Cir. 2012) (to obtain prospective relief, a

plaintiff must show “a sufficient likelihood” that she will again be wronged in a similar way).

       Here, although Johnson’s complaint discusses Defendants’ past violations, such as

confiscating her cross, Johnson has not alleged that Defendants are likely to continue engaging



                                                  10
           Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 11 of 14



in conduct that would prevent Johnson from exercising her religious beliefs. Nor does Johnson

offer any facts suggesting that Defendants continue to engage in discriminatory conduct against

Johnson on the basis of her transgender identity. Because Johnson has not alleged an ongoing

constitutional violation and has failed to plead facts showing that she is likely to be wronged

again, the Court dismisses her claims for injunctive relief. See Deshawn, 156 F.3d 340, 344 (2d

Cir. 1998); Marcavage, 689 F.3d at 103.

          Furthermore, to the extent that Johnson seeks a declaration that her rights had been

violated, this “notice relief” likewise “is not the type of remedy designed to prevent ongoing

violations of federal law, the Eleventh Amendment limitation on the Article III power of federal

courts prevents them from ordering it as an independent form of relief.” See Walker v. Nicholas,

No. 3:20-CV-118 (VAB), 2020 WL 3430264 (D. Conn. June 23, 2020), at *5 (citing and

quoting Green v. Mansour, 474 U.S. 64, 71 (1985)).

          For these reasons, Johnson’s claims for declaratory and permanent injunctive relief will

be dismissed without prejudice under 28 U.S.C. § 1915A(b).

                                                   ORDER

          The Court enters the following orders:

          (1) The court permits Johnson’s Equal P rotection and Free Exercise claims to proceed

against Defendants Correction Officers Padin and John Doe 1, and Defendant Captain John Doe

2 in their individual capacities for damages. All other claims, including Johnson’s requests for

declaratory and injunctive relief, are DISMISSED without prejudice subject to Johnson’s filing

of an amended complaint within thirty (30) days from the date of this order, on or before

September 15, 2020, if she is able to allege facts to cure the deficiencies identified in this

ruling.



                                                   11
         Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 12 of 14



        (2) The clerk shall verify the current work addresses for Correction Officer P adin,

Correction Officer John Doe 1, and Captain John Doe 2 (who are alleged to work at the Garner

Correctional Institution) with the DOC Office of Legal Affairs, mail a waiver of service of

process request packet containing the complaint and this order to them at their confirmed

addresses within twenty-one (21) days of this Order, and report on the status of the waiver

request on the thirty-fifth (35th) day after mailing.

        If any defendant fails to return the waiver request, the clerk shall make arrangements for

in-person individual capacity service by the U.S. Marshals Service on that defendant, and that

defendant shall be required to pay the costs of such service in accordance with Federal Rule of

Civil Procedure 4(d).

        (3) The Clerk cannot effect service on a Doe or Roe defendant without that defendant's

full name and current work address. Johnson is directed to obtain this information during

discovery and to file a notice containing the information with the court. Once a Doe defendant

has been identified, the court will order that he or she be served with a copy of the complaint.

Failure to identify a Doe defendant will result in the dismissal of all claims against that

defendant.

        (4) The clerk shall send a courtesy copy of the complaint and this Order to the DOC

Office of Legal Affairs.

         (5) Defendants shall file the response to the complaint, either an answer or motion to

dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of service of

summons forms are mailed to him. If defendants choose to file an answer, defendants shall

admit or deny the allegations and respond to the cognizable claims recited above. Defendants

may also include any and all additional defenses permitted by the Federal Rules.



                                                   12
         Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 13 of 14



       (6) Discovery, according to Federal Rules of Civil Procedure 26-37, shall be completed

within six months (180 days) from the date of this Order. Discovery requests need not be filed

with the Court.

       (7) The parties must comply with the District of Connecticut “Standing Order Re: Initial

Discovery Disclosures,” which will be sent to both parties by the Court. The Order can also be

found at http://ctd.uscourts.gov/administrative-standing-orders.

       (8) All motions for summary judgment shall be filed within seven months (210 days)

from the date of this Order.

       (9) According to Local Civil Rule 7(a), a nonmoving party must respond to a dispositive

motion within twenty-one (21) days of the date the motion was filed. If no response is filed, or

the response is not timely, the dispositive motion can be granted absent objection.

       (10) If Johnson changes her address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that she MUST notify the court. Failure to do so can result in the

dismissal of the case. Johnson must give notice of a new address even if she is incarcerated. She

should write "PLEASE NOTE MY NEW ADDRESS" on the notice. It is not enough to just put

the new address on a letter without indicating that it is a new address. If Johnson has more than

one pending case, she should indicate all of the case numbers in the notification of change of

address. She should also notify the defendants or defense counsel of her new address.

       (11) Johnson shall utilize the Prisoner Efiling Program when filing documents with the

court. She is advised that the Program may be used only to file documents with the court. Local

court rules provide that discovery requests are not filed with the court. D. Conn. L. Civ. R. 5(f).

Therefore, discovery requests must be served on defendants' counsel by regular mail.

       It is SO ORDERED.



                                                 13
Case 3:20-cv-00637-CSH Document 8 Filed 08/16/20 Page 14 of 14



Dated:    August 16, 2020
          New Haven, Connecticut




                                          /s/ Charles S. Haight, Jr.

                                        CHARLES S. HAIGHT, JR.

                                        Senior United States District Judge




                                   14
